AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                       UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                           V.                                         (For Offenses Committed On or After November I, 1987)



                  Omar Eduardo Acevedo-Roman                                          Case Number: 2:19-mj-10637

                                                                                     Federal Defenders
                                                                                     Defendant's Attorney


REGISTRATION NO. 88932298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                                   ----------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                       Nature of Offense                                                                      Count Number(s)
8:1325(a)(2)                          Eluding Examination and Inspection (Misdemeanor)                                       1

 D The defendant has been found not guilty on count( s)
                                                                             -------------------
•     Count(s)
                      ------------------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 ·,   ./

                                 [j\TIME SERVED                                    • ________ days
IZI Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, September 12, 2019
                                                                           Date of Imposition of Sentence
             "'       J\               ..,....~,--.. . .
             \ •--t I                      .....-4-,.,+--~---------.
Received          \        ~1JSWG ;" i\                      -1 LED                ~it.JO~~
              DUSM                                                                 ORABLE RUTH         EZ MONTENEGRO
                                                                                                            BL,J.'-.lVJ.L,


                                                             SEP 12 2019            ED STATES MAGISTRATE JUDGE

                                              CLi:.H"- ;J'.o •_k,!HiCT COL:HT
                                           SOUTH!' m, .;:1S THJ..C,_O&C1\UFORNIA
                                           BY                  ~          DEPUTY
Clerk's Office Cop                                                                                                                2:19-mj-10637
